Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:
There is no teaching or suggestion in the prior art of the claimed limitations, as presented in the independent claims, specifically receiving blocks of data from a first network node, the data from one packet is received in a plurality of blocks and a first block from a packet has a time-stamp indicating an arrival time of the packet at the first network node, the blocks being multiplexed for transmission over a TDM link, queuing the received blocks in a queue and checking a block from a top of the queue for a time-stamp to use to determine when a maximum allowed latency of a packet for which the checked block contains data, has been exceeded and responsive to determining that the maximum allowed latency has been exceeded and there is at least one block containing data from another packet in the queue, discarding blocks containing data from the same packet as the checked block as detailed in the dependent claims for such limitations.
The closest prior art found by the Examiner is the previously cited references namely, (US 2013/0145041 A1) and (US 2018/0248797 A1).
However, the references alone and in combination do not teach or suggest a method of managing transport of packets transmitted over a time division multiplexed link in a network the way as claimed in the present application.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee; such submission should be clearly labeled "Comments on Statement of Reason for Allowance."  

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-2723088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system? Contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 




/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472